 1                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11   DOUGLAS J. STEKKINGER,                No. CV 16-02681-DFM
12                     Petitioner,
                                            JUDGMENT
13                v.
14   R. NDOH, Warden,
15
                       Respondent.
16
17
18         IT IS ADJUDGED that the Petition is denied and this action dismissed
19   with prejudice.
20
21   Dated: November 5, 2018
22                                           ______________________________
                                             DOUGLAS F. McCORMICK
23
                                             United States Magistrate Judge
24
25
26
27
28
